Coleman, C. J.,
dissenting :
I dissent from the order. The parties have treated the order of the lower court as a general finding and a decree in favor of the respondents, and no question is raised by respondents as to it not being a final judgment from which an appeal might be taken. The waters in dispute are being distributed to respondents. If appellant has any rights in the waters in question, they ought to be established without delay. I am satisfied that we can decide the merits of this matter upon the order appealed from, and I think we should do so.
Furthermore, I know of no authority for the entry of such an order.